            Case 1-19-43516-ess               Doc 126-1        Filed 06/02/21   Entered 06/02/21 14:02:27


                                                     Notice Recipients
District/Off: 0207−1                         User: admin                    Date Created: 6/2/2021
Case: 1−19−43516−ess                         Form ID: pdf000                Total: 2


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee      USTPRegion02.BR.ECF@usdoj.gov
                                                                                                     TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Michael Krichevsky      4221 Atlantic Ave     Brooklyn, NY 11224
                                                                                                     TOTAL: 1
